436-/5
                                 ELECTRONIC RECORD




COA#14-14-00109-CR                                    OFFENSE: Capital Murder


STYLE: Kevin Antonio Owens v The State of Texas       COUNTY: Harris

                                                                         th
COA DISPOSITION: Affirmed                             TRIAL COURT: 248L" District Court


DATE: April 28, 2015   Publish: No                    TC CASE'#: 1316170




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Kevin Antonio Owens v The State of Texas

CCA#

        Apple-LLj^fjT^S*             Petition     CCA Disposition:            mi*-/?
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

         RpFV&b                                   JUDGE:
DATE:      /06///?/jW/r                           SIGNED:                       PC:

JUDGE:         hfa Lua^*-^                        PUBLISH:                      DNP:




                                                                                       MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                       JUDGE:

                                                                              ELECTRONIC RECORD